Case 4:20-cr-00258-JGZ-LCK Document1 Filed 12/26/19 Page 1of1

¥-

 

 

 

 

CRIMINAL COMPLAINT
United States District Court - DISTRICT of ARIZONA
United States of America DOCKET NO.
¥~.
Nyahok Simon Chut MAGISTRATGS eed g -
DOB: 1995; United States eB S99 9 id J

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)() and 1324(a)(1)(B)@)

 

|COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about December 23, 2019, in the District of Arizona, Nyahok Simon Chut, knowing or in reckless
disregard that a certain alien, including Pablo Luna-Cid, had come to, entered, and remained in the United
States in violation of law, did transport and move said alien within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On December 23, 2019, Border Patrol Agents (BPA) working at the Highway 191 checkpoint were notified
by service radio that a concerned citizen reported a suspected load vehicle trespassing through their property.
The person described the suspicious vehicle as a small black sedan. BPA encountered the vehicle, a black
2018 Hyundai Elantra, and observed an out of state license plate and it was driving noticeably under the speed
limit. Agents activated their emergency equipment and conducted a vehicle stop, based upon their
observations of the vehicle and the reported trespassing on private property. The driver, later identified as
Nyahok Simon Chut, she was the only visible occupant in the vehicle. When asked ifthere were any other
people in the vehicle, she stated “I don’t want to answer.” A K9 was used to conduct a free air sniff around
the vehicle and alerted. Chut was informed that the K9 had alerted to the vehicle and there was cause to
search the vehicle, Chut remained noncompliant. Agents were finally able to gain access to the trunk of the
vehicle and observed an individual, later identified as Pablo Luna-Cid. Agents determined that Luna-Cid
was illegally present in the United States.

The material witness Pablo Luna-Cid stated he made arrangements to be smuggled into the U.S. in exchange
for money. After crossing into the U.S. illegally, he walked to the load location where he was told to wait
until a vehicle arrived to pick him up. He stated that when the vehicle arrived the driver opened the trunk
and told him to get in. When asked why Luna-Cid thought he was put in the trunk, he stated that he believed
that the driver knew he didn’t have papers to be here legally.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Pablo Luna-Cid

 

 

 

 

 

 

 

L) “

Detention Requested SIGN. ECOMPLAINANT

Being duly sworn, I declare that the foregoing is yp

true and correct to the best of my khgwledge.
AUTHORIZED BY: AUSA JAA/jan J OFP{CIAL TITLE

— Border Patrol Agent
Sworn to before me and subscribéd in my presence.
SIGNA’ OF MAGIST ED ~ DATE
CMA ‘ OO December 26, 2019

 

 

1) See Federal rules of Criminal Proc€duye Rules 3 and 54
